PER CURIAM
In accordance with a plea agreement, defendant pleaded guilty to one count of manufacturing a controlled substance within 1,000 feet of a school, ORS 475.999(1), and one count of possession of a controlled substance, ORS 475.992(5). He appeals the portion of the sentence that ordered the forfeiture of 16 firearms that the police found during a search of his residence. The state concedes that the record is insufficient to support the forfeiture, and we agree. Former ORS 166.280(1) (1999), repealed by Or Laws 2001, ch 666, § 56; State v. Berg, 122 Or App 573, 857 P2d 909 (1993).
As part of the plea agreement defendant agreed that, if the trial court did not order forfeiture of the firearms, he would pay a $2,500 fine. The state suggests that we should remand the case so that the court may consider whether to modify the sentence in accordance with that agreement. Again, we agree.
Order forfeiting firearms vacated; remanded for resentencing; otherwise affirmed.